                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JPMORGAN CHASE BANK, N.A.,               )
                                         )
                   Plaintiff,            )                 4:18CV3171
                                         )
             v.                          )
                                         )                JUDGMENT
HENDERSON STATE BANK,                    )
                                         )
                   Defendant.            )
                                         )

      Pursuant to the parties’ joint Stipulation and Agreed Order of Dismissal (Filing
59) and Fed. R. Civ. P. 41, all claims brought by Plaintiff against Defendant are
dismissed with prejudice, each party to bear its own costs and attorneys’ fees.

      DATED this 3rd day of October, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
